Final order of disposition of the Family Court, Bronx County (Richard M. Ross, J.), entered May 24, 1993, adjudicating appellant a juvenile delinquent for having committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree and sentencing him to probation for a period of 12 months, unanimously affirmed, without costs.
Contrary to appellant’s contention, there is no authority either statutory or judicial, for the proposition that a juvenile delinquency petition is jurisdictionally defective for no other reason except that it is supported only by the deposition of a complainant less than 12 years old. Although appellant contends that the petition or deposition itself must demonstrate the competency of the deponent to make a sworn statement, that argument was recently rejected in Matter of Henry M. (194 AD2d 606 [2d Dept], lv granted 82 NY2d 657, appeal withdrawn 83 NY2d 963), and there is no basis for this Court to hold otherwise since there is no facial defect in the petition and accompanying deposition (see, Matter of Edward B., 80 NY2d 458). Concur—Sullivan, J. P., Carro, Rosenberger, Williams and Tom, JJ.